176 So.2d 337 (1965)
STATE of Florida, Appellant,
v.
The BOARD OF PUBLIC INSTRUCTION OF PASCO COUNTY, Florida, for and on Behalf of WEST PASCO COUNTY SPECIAL TAX SCHOOL DISTRICT OF PASCO COUNTY, Florida, Appellee.
No. 34178.
Supreme Court of Florida.
June 16, 1965.
Clair A. Davis, St. Petersburg, for appellant.
*338 George C. Dayton, Dade City, for appellee.
ROBERTS, Justice.
This is an appeal from a decree of the lower court validating $1,250,000.00 of school bonds proposed to be issued for and on behalf of West Pasco County Special Tax School District of Pasco County to pay the cost of construction of improvements within the district. We find no error in the decree of validation.
The controlling question raised by the proceedings in the Circuit Court relates to the power of the Legislature to create a special school district by special act when they have provided by general law that each county within the State of Florida constitutes a special tax school district for county purposes. No question as to the validity of the proceedings taken by the Board leading to the issuance of the bonds was raised nor are such proceedings being attacked on this appeal. The only question raised here, after having been answered in the negative by the lower court, is: "Does Chapter 63-1766, Laws of Florida, Special Acts of 1963, violate Section 1, Article XII of the Constitution of the State of Florida [F.S.A.]?" which provides "The Legislature shall provide for a uniform system of public free schools, and shall provide for the liberal maintenance of the same." The contention that the foregoing language requires the Legislature to provide for a uniform system of public free schools by general law and that the Legislature is without power to make special or local laws setting up school districts within a county must be held to be without merit.
Chapter 63-1766 only seeks to create a tax area so that bonds can be issued to make improvements to the system of schools in the rapidly growing area. Thus, the act cannot be said to affect the uniformity of the system of schools. The counties and school districts are school governing bodies which provide for the uniform system of public schools. The same system of school government will obtain, although it is hoped more effectively with improved facilities provided for by the statute. See State ex rel. Glover v. Holbrook, 129 Fla. 241, 176 So. 99 (1937).
Unquestionably, the Legislature can provide for the division of a single county into convenient school districts under the authority of Sections 10 and 17 of Article XII of our state constitution, and there is no mandatory duty imposed on the Legislature to do so by general law. Smith v. Board of Public Instruction of Brevard County, 56 So.2d 713 (Fla. 1952); State v. Board of Public Instruction of Brevard County, 64 So.2d 659 (Fla. 1953).
Section 17, Article XII, Constitution of Florida authorizes special tax school districts to issue bonds for the exclusive use of public free schools within such special tax school district whenever a majority of the qualified electors thereof, who are freeholders, shall vote in favor of the issuance of such bonds. This requirement was made in an election duly held and in which a majority of the freeholders voted in favor of the bonds.
Finding the decree validating the bonds to be without error, it is accordingly
Affirmed.
DREW, C.J., and THOMAS, THORNAL, O'CONNELL, CALDWELL, and ERVIN, JJ., concur.